Citation Nr: 1626157	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an increased ratings for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In an October 2014 decision, the Board denied a rating in excess of 10 percent for right knee trauma with laxity under Diagnostic Code 5257.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In October 2015 the Court issued a Memorandum Decision vacating the April 2014 Board decision and remanding the case to the Board for disposition consistent with the Joint Motion for Remand.  In December 2015 the Board remanded the case for additional development.


REMAND

The development actions requested in the Board's December 2015 remand were not fully completed.  A remand by the Board confers on the Veteran the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current level of severity of the service-connected right knee disability, after all service, VA, and private medical records had been obtained.  Unfortunately, the VA examination was performed on March 11, 2016, before the requested records were obtained and associated with the record.  In particular; voluminous VA medical records of the Phoenix VA Medical Center were received on April 5, 2016.  Therefore, the VA examiner was not able to perform a comprehensive examination and provide an opinion based upon a complete factual background.  Accordingly, the VA examination is based on an incomplete factual background.  Additionally, the examiner provided remarks for service connection instead of the requested examination to determine the matter of increased rating of the already service-connected right knee disability.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board must remand for an additional examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to schedule further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records, to include those of Joshua Miller, M.D., Ph.D., and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of any right knee disability.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent, severity, and frequency of all right knee disability symptoms, including the Veteran's wearing of a right knee brace.  The examiner should consider the Veteran's statements, including the Veteran's handwritten statement, postmarked April 22, 2016, and other lay statements regarding the extent, severity, worsening, and frequency of all symptoms.  The examiner should report right knee ranges of motion and should state whether there is any additional loss function due to pain, weakened motion, excess motion, fatigability, or incoordination.  The examiner should state whether there is recurrent subluxation or lateral instability, and if so, the frequency and severity.  The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected right knee disability and right great toe disability.  If the Veteran is felt capable of work despite the service-connected right knee disability and right great toe disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim with specific consideration of whether to apply Diagnostic Code 5258, and specifically reviewing evidence of record listed in the Joint Motion for Remand.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

